                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


TERRY IVY                                                                  PLAINTIFF

V.                            CASE NO.: 5:18-CV-5204

NANCY A. BERRYHILL, Commissioner
Security Administration                                                  DEFENDANT


                                        ORDER


      Comes on for consideration the Report and Recommendation (Doc. 20) filed in this

case on May 10, 2019, by the Honorable Erin L. Wiedemann, Chief United States

Magistrate Judge for the Western District of Arkansas. The Commissioner has filed an

unopposed motion to reverse the decision of the ALJ and remand the case for further

administrative action. The Court has reviewed the matter and agrees with the Magistrate

Judge that the motion should be granted.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 20) is

ADOPTED IN ITS ENTIRETY. The Commissioner’s Unopposed Motion to Remand (Doc.

18) is hereby GRANTED, and this case is REMANDED for further administrative action

pursuant to sentence four of section 405(g).

      IT IS SO ORDERED on this 13th day of May, 2019


                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
